Citation Nr: 1533253	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-35 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) to include anxiety and depression disorders prior to July 9, 2014 and 50 percent thereafter.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD to include anxiety and depression disorders and assigned a 30 percent rating effective March 18, 2009.  In a rating decision in June 2011 the RO found clear and unmistakable error was made in the June 2010 rating decision and assigned an effective date of December 23, 2008.  In a September 2014 rating decision the RO increased the rating to 50 percent effective July 9, 2014.  

In November 2012 that Veteran contended that he was unemployable due to his service-connected PTSD.  Thus, the issue of TDIU is currently before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a claim for TDIU, either expressly raised by the appellant or reasonably raised by the record, is part of the claim for an increased rating).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to July 9, 2014 the service-connected PTSD to include anxiety and depression disorders is shown to have been manifested by a disability picture that more nearly approximates that of occupational and social impairment with reduced reliability and productivity.  

2. From July 9, 2014, the service-connected PTSD to include anxiety and depression disorders is not shown to have been manifested by a disability picture that more nearly approximates that of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

CONCLUSIONS OF LAW

1. Prior to July 9, 2014, the criteria for the assignment of an initial rating of 50 percent, but not higher, for the service-connected PTSD to include anxiety and depression disorders have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2. From July 9, 2014, the criteria for the assignment of an initial rating higher than 50 percent for the service-connected PTSD to include anxiety and depression disorders have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  With respect to the claim, the Board notes that the initial rating issue is a downstream issue from the rating decision dated in June 2010 which initially established service connection for this disability and assigned an initial rating and its effective date.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006) that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated.  It has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available treatment records for the Veteran.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and the Veteran has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran was also provided with VA PTSD examinations in June 2010 and July 2014.  The examiners  reviewed the Veteran's claims file and provided the information necessary to evaluate the PTSD under the applicable rating criteria.  The Board finds that the VA examinations along with the other evidence of record are adequate to rate the Veteran's service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD to include anxiety and depression disorders has been rated as 30 percent disabling under the General Rating formula for Mental Disorders prior to July 9, 2014 and 50 percent thereafter.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under these criteria, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (e.g., unprovoked irritability with violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (work or work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

The Board notes that the newer DSM-V has now been officially released.    An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  In the present case the Veteran's Form 9 Appeal was received in December 2012.

One factor for consideration is the GAF score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  

GAF scores ranging from 61 to 70, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Background

On December 23, 2008, the Veteran filed a claim of service connection for a mental disorder.  He has been granted an initial rating of 30 percent for PTSD to include anxiety and depression disorders prior to July 9, 2014 and 50 percent thereafter.  

On VA examination in June 2010 the examiner stated that the Veteran's PTSD symptoms included avoiding crowds, distrust of people, and being explosive at times.  The examiner noted that the Veteran retired in 2004 after working for the police force for 30 years.  Although he received departmental commendations and many honorable mentions for his work. he also received several disciplinary actions due to verbal abuse and one shooting incident.  The Veteran has been married for almost 40 years with three adult children and grandchildren.  

The mental status exam shows the Veteran was mentally alert, oriented, and cooperative.  His speech was normal, thought processes were coherent and relevant although at times somewhat contradictory or filled with excessive irrelevant details.  The Veteran did not have hallucinations, delusions or obsessive rituals.  His mood was mildly dysphoric and he denied suicidal ideation.  His memory, concentration, and judgement were adequate.  His GAF score was 67.  

On VA examination in July 2014 the examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  He reported that he had a good relationship with his wife, children, and grandchildren.  He attended most family gatherings.  He stayed in touch with his former coworker.  He stated that he was not a social individual, got along with his neighbors but had minimal contact with them.  Recently he attempted to take a computer class but didn't understand the lesson and dropped the class.  The examiner noted that the treatment records show that the Veteran was diagnosed with moderate PTSD symptoms with a consistent GAF score of 55.  His PTSD symptoms included persistent and exaggerated negative beliefs, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritable behavior and angry outbursts, problems with concentration, depressed mood, anxiety, and disturbances of motivation and mood.  

The examination shows that the Veteran displayed normal behavior, speech, and thought.  His was mood was mildly irritable and mildly depressed.  He became irritable when listening to politics and reported that mingling with others could lead to a political argument.  

VA treatment records during the appeal period are essentially consistent with the findings on the above examinations.  For example, VA treatment records dated in January 2009, April 2009, July 2010, September 2010, November 2013, and June 2014 show that the Veteran was isolative and withdrew from crowds to prevent marked irritability.  He was alert, oriented, nearly dressed and groomed, and cooperative.  His speech, thought process, concentration, memory, and judgment were normal.  He denied suicidal and homicidal ideation.  His mood ranged from being euthymic to depressed.  The Veteran's judgment was good and insight was fair.  His GAF scores ranged from 50 to 55.  In April 2009 the Veteran specifically denied having panic attacks.  In July 2009 the Veteran reported that he went on fishing trips with friends.  In January 2013 the Veteran reported that he did not like socializing but did enjoy spending time with his grandchildren.   

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  For the reasons set forth below, the Board finds that the lay and medical evidence supports an initial 50 percent rating for PTSD prior to July 9, 2014.  The Board acknowledges that VA medical records show symptoms that are included in the criteria for ratings lower than 50 percent.  However after resolving any benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the Board finds that the evidence of record more nearly approximates the criteria for a 50 percent rating.  

First, the Board acknowledges that the evidence shows that the Veteran has symptoms that are included in the criteria for ratings lower than 50 percent.  However, prior to July 9, 2014, the Veteran also had symptoms contemplated by the 50 percent rating criteria and the evidence overall more nearly approximates the criteria for occupational and social impairment with reduced reliability and productivity.  As discussed above, it is the impact of the symptoms on occupational and social functioning that determines the rating.  See Vazquez-Claudio, supra.

Prior to July 9, 2014, overall the evidence shows that the Veteran had disturbances of motivation and mood as shown by the June 2010 VA examination report and VA treatment records dated from 2009 to 2013 discussed above.  He also had difficulty maintaining effective work and social relationships.  The June 2010 VA examination report shows that when the Veteran worked he received several disciplinary actions due to verbal abuse.  The records show that the Veteran was isolative, avoided crowds, and distrusted people.  The June 2010 examiner also indicated that the Veteran had difficulty understanding complex commands by noting that at times the Veteran's thought processes were somewhat contradictory and filled with irrelevant details.  

Although the Veteran had one isolated instance of a GAF score of 67 on his June 2010 VA examination, the rest of his GAF scores prior to July 9, 2014 ranged from 50 to 55, which is indicative of moderate difficulty in social, occupational, or school functioning.  Lastly the Veteran's PTSD symptoms consisting of disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and indications of difficulty understanding complex commands, were shown prior to July 9, 2014.  The July 2014 VA examiner opined that it was these type of symptoms that caused occupational and social impairment with reduced reliability and productivity.  Resolving all doubt in the Veteran's favor, the Board finds that the evidence supports an initial assignment of a 50 percent rating for PTSD to include anxiety and depression disorders prior to July 9, 2014.  

However, at no point during the appeal period has the Veteran's overall symptomatology more nearly approximated the criteria for a 70 percent rating or higher.  While the evidence discussed above shows that the Veteran has experienced irritability, the medical and lay evidence of record presented above shows that his PTSD to include anxiety and depression has not been manifested by most of the symptoms listed in the 70 percent criteria that would overall cause occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  

Crucially, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  While the Board recognizes that the symptoms that the Veteran does have caused some deficiencies in work, school and mood, he received honorable mentions for his work throughout his 30 year career as a police officer.  After retiring he remained in touch with his former police partner.  He has attended family gatherings and enjoyed spending time with his grandchildren.  His judgment has been evaluated as normal and thought processes primarily as normal and coherent.  See, e.g., VA examination reports in June 2010 and July 2014, and VA treatment records in April 2009, January 2013, and January 2014.

A higher schedular rating of 100 percent also is not warranted as that rating requires evidence of total occupational and social impairment.  Neither the lay nor medical evidence of record discussed above shows that the Veteran has total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Furthermore, the July 2009 VA treatment record shows that the Veteran went on fishing trips with friends.  The July 2014 VA examiner noted that the Veteran got along with his neighbors and stayed in touch with his former police partner.  The Veteran's ability to maintain to social relationships negates a finding of total occupational and social impairment. 

In reaching this decision, the Board has considered the lay evidence. The Board is fully aware that the Veteran is competent to report his symptoms and that he has submitted credible statements as to his symptoms.  Here, the medical findings discussed directly address the criteria under which the Veteran's psychiatric disability is evaluated.  The medical evidence is more probative than any implied pleadings or lay evidence to the effect that an evaluation in excess of 50 percent should be assigned.

Notably, in a brief dated in May 2015, the Veteran through his representative stated that his symptoms most closely approximate the criteria for a 50 percent rating effective the date his service connection claim for PTSD was granted.  While a claimant is generally presumed to be seeking the maximum benefit available by law, he can choose to limit his claim to a lesser benefit.  AB v. Brown, 6 Vet. App. 35 (1993).  Regardless, as discussed above, the Board did consider whether an initial rating higher than 50 percent could be granted at any time during the appeal period, and found it could not.

Thus, considering the medical and lay evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial 50 percent rating, but not higher, for PTSD to include anxiety and depression disorders are approximated prior to July 9, 2014.  38 C.F.R. § 3.102.  From July 9, 2014 the criteria for an initial rating higher than 50 percent for PTSD to include anxiety and depression disorders are not approximated.  Id.
Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The discussion above reflects that the symptoms of the Veteran's PTSD to include anxiety and depression disorders are fully contemplated by the applicable rating criteria.  As shown above, the criteria include multiple psychiatric symptoms and encompassed the Veteran's psychiatric symptoms as shown in the VA examinations and treatment records.  There is neither evidence nor allegation of symptoms causing occupational and social impairment due to the Veteran's PTSD to include anxiety and depression disorders that is not encompassed by the schedular rating assigned.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Prior to July 9, 2014 an initial rating of 50 percent, but not higher, for the service-connected PTSD to include anxiety and depression disorders is granted, subject to the regulations governing the payment of monetary benefits.

From July 9, 2014, an initial rating higher than 50 percent for the service-connected PTSD to include anxiety and depression disorders is denied.  


REMAND

In October 2013, the Veteran filed a claim for TDIU noting that he was unable to work due to his service-connected PTSD and diabetes mellitus.  In May 2014 he stated that the diabetes alone made it impossible for him to work due to fluctuating sugar levels that made him feel dizzy, weak and affected his mood.  VA treatment records in January 2014 show that his diabetes management fluctuated.  On VA PTSD examination in July 2014 the examiner opined that there was no evidence that the service-connected PTSD was severe enough to render the Veteran unable to maintain substantially gainful employment as his PTSD symptoms were of moderate severity.  On VA diabetes examination in July 2014, the examiner opined that service-connected diabetes and associated complications did not impact the Veteran's ability to work as his diabetes was very well controlled and the Veteran did not have to regulate his activities to maintain stable blood sugar and his peripheral neuropathy was stable.  

The Veteran is service connected for the following disabilities: PTSD to include anxiety and depression disorders which is rated 50 percent disabling, diabetes mellitus rated 20 percent disabling, diabetic neuropathy of the lower extremities each rated 20 percent disabling, diabetic neuropathy of the upper extremities each rated 10 percent disabling, and erectile dysfunction rated as noncompensable.  His combined rating is 80 percent, and he meets the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.

In a brief dated in May 2015 brief, the Veteran through his representative contended that the VA opinions regarding whether his disabilities affect his ability to work are inadequate.  First, the July 2014 VA opinion from the diabetes examiner was inadequate as the examiner did not consider the symptoms the Veteran described, even if his was able to keep his blood sugars well regulated.  Second, he contended that the July 2014 VA opinion from the PTSD examiner was inadequate as the examiner while stating that the Veteran's PTSD symptoms may cause difficulties in a workplace setting, did not consider the Veteran's 30 year career as a police officer which required both a mental and physical component.  Third, the Veteran contended that there has not been an opinion provided that addresses the totality of his service-connected disabilities on his ability to work.  

After reviewing the July 2014 VA examinations and opinions, the Board finds that July 2014 opinion from the diabetes examiner is inadequate as the examiner did not consider the Veteran's complaints that fluctuation in sugar levels made him feel dizzy and weak.  The Court has held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Furthermore, the Court has held that, while "a combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board"  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Such is the situation in the instant case.  Thus, under the duty to assist an adequate VA TDIU examination needs to be obtained that address the concerns addressed above.

Further, and prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to his claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c)(2014).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e)(2014).

2. Issue the Veteran a VCAA notice letter pertaining to the TDIU claim on appeal.  Specifically, ensure that the Veteran is furnished proper notice including notice of (a) the information and evidence not of record that is necessary to substantiate his claim for TDIU, (b) the information and evidence that VA will seek to provide, and (c) the information and evidence that the Veteran is expected to provide.  The letter should also advise the Veteran of the evidence necessary to establish disability ratings and an effective date for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

3. Then, schedule the Veteran for an appropriate VA examination to determine the effect of all of his service-connected disabilities on his employability.  The examiner is hereby informed that service connection has been granted for the following disabilities: PTSD to include anxiety and depression disorders, diabetes mellitus, diabetic neuropathy of the lower extremities, diabetic neuropathy of the upper extremities, and erectile dysfunction.  All indicated tests and studies should be conducted.  The claims folder must be sent to the examiner for review.  

The examiner should opine whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his educational and occupational background.  The examiner must consider that the Veteran has a 2 year college degree and a 30 year work history as a police officer.  See November 2013 TDIU claim.

In rendering the opinion, the examiner must acknowledge the Veteran's report that his service-connected diabetes make it impossible for him to work due to fluctuating sugar levels that make him feel dizzy, weak and affected his mood.  See May 2014 statement.  

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 
4. When the development requested has been completed, the AOJ should readjudicate the issue of entitlement to TDIU.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a scheduled VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


